                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


BENNIE PINO,

              Plaintiff,

v.                                                               No. CV 19-666 MV/CG

FMU WATCHMAN, et al.,

              Defendants.


          ORDER DENYING MOTIONS FOR APPOINTMENT OF COUNSEL

       THIS MATTER is before the Court on Plaintiff Bennie Pino’s Motion for

Appointment of Counsel, (Doc. 3), and Motion for Appointment of Counsel, (Doc. 10).

For the reasons discussed below, the Court finds Mr. Pino’s Motions should be

DENIED.

       There is no right to appointment of counsel in a civil rights case. Instead, the

decision whether to request assistance of counsel rests in the sound discretion of the

Court. Beaudry v. Corrections Corp. of America, 331 F.3d 1164, 1169 (10th Cir. 2003);

MacCuish v. United States, 844 F.2d 733, 735 (10th Cir. 1988). In determining whether

to appoint counsel, the district court should consider the merits of the litigant's claims,

the nature and complexity of the factual and legal issues, and the litigant's ability to

investigate the facts and to present his claims. Hill v. SmithKline Beecham Corp., 393

F.3d 1111, 1115 (10th Cir. 2004).

       The Court has reviewed the complaint and subsequent filings in light of the

foregoing factors. Mr. Pino appears to understand the issues in the case and to be

representing himself in an intelligent and capable manner. See Lucero v. Gunter, 52
F.3d 874, 878 (10th Cir. 1995). Accordingly, the Court will deny the Motions for

Appointment of Counsel.

      IT IS THEREFORE ORDERED that Mr. Pino’s Motion for Appointment of

Counsel, (Doc. 3), and Motion for Appointment of Counsel, (Doc. 10), are DENIED.

      IT IS SO ORDERED.


                                     ____________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
